Citation Nr: 9934344	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability (other than the service-connected irritable bowel 
syndrome (IBS)), manifested by bleeding.

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to an effective date prior to April 1, 1994, 
for service connection for PTSD.

5.  Entitlement to an effective date prior to October 11, 
1989, for a 30 percent rating for IBS.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the VA RO&IC in St. Paul, 
Minnesota.

In June 1999, the veteran appeared at a hearing before the 
undersigned.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO&IC.

2.  The claim of entitlement to service connection for 
gastrointestinal disability (other than the service-connected 
(IBS)), manifested by bleeding, is not plausible.

3.  The claim of entitlement to service connection for a 
gastric ulcer is not plausible.

4.  The claim of entitlement to service connection for CAD is 
not plausible.
5.  The claim of entitlement to service connection for PTSD 
was received on April 1, 1994, many years after the veteran's 
discharge from service.

6.  The claim of entitlement to an increased rating for IBS 
was received on December 5, 1989.

7.  The RO assigned a 30 percent rating for IBS, effective 
October 11, 1989, the date on which the RO found the 
veteran's IBS was initially clinically demonstrated as 
productive of severe impairment.

8.  The veteran's IBS was productive of no more than moderate 
impairment during the period from December 5, 1988, to 
October 11, 1989.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
gastrointestinal disability (other than the service-connected 
(IBS)), manifested by bleeding, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
gastric ulcer is not well grounded.  38 U.S.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for CAD is 
not well grounded.  38 U.S.A. § 5107(a) (West 1991).

4.  The veteran does not meet the criteria for an effective 
date prior to April 1, 1994, for service connection for PTSD. 
38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).

5.  The veteran does not meet the criteria for an effective 
date prior to October 11, 1989, for a 30 percent rating for 
IBS.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Service Connection Claims

The veteran seeks entitlement to service connection for 
gastrointestinal disability (other than the service-connected 
IBS), manifested by bleeding; for a peptic ulcer; and for 
CAD.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  For certain disabilities, such 
as a peptic ulcer or cardiovascular disease, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has stated that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

a.  The Gastrointestinal Disorders

The veteran contends that his gastrointestinal bleeding and 
peptic ulcer had their onset in service (VA Form 9, received 
in September 1997) or that they are due to his service-
connected PTSD or psychophysiologic disorder (See transcript 
of the veteran's June 1999 hearing on appeal).  Despite those 
contentions, the record is completely negative for any 
evidence of either disability in or after service.  Although 
the veteran has been treated on many occasions since service 
for his service-connected IBS, there are no recorded 
complaints or findings in the clinical reports of any 
gastrointestinal bleeding.  Private medical records show that 
a gastric ulcer was suspected in May 1972; however, 
subsequent examinations and testing, including upper 
gastrointestinal series, have failed to establish the 
diagnosis.  There is simply no evidence of current, 
identifiable gastrointestinal disability (other than the 
service-connected IBS); and, therefore, the claim is not well 
grounded.  

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in an evidence request to the veteran and in a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC).  Consequently, the Board is of the opinion that there 
is no need to further inform the veteran of the evidence 
necessary to render this portion of the claim well grounded.

b.  CAD

The veteran does not contend that his CAD had its onset in 
service or during the first year after his discharge from 
service.  Rather, he maintains that it is primarily the 
result of his service-connected PTSD or of his service-
connected psychophysiologic gastrointestinal reaction.  

The veteran's cardiovascular disease was first clinically 
identified in the late 1990's.  There is absolutely no 
medical evidence, however, that it is the result of or that 
it has been chronically worsened by either of his service-
connected psychiatric disabilities.  Although he continues to 
maintain that such a relationship exists, it must be 
emphasized that he is not qualified to render opinions which 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App.  492, 494-95 (1992).  Accordingly, that portion of the 
appeal is also not well grounded.  As above, the Board is of 
the opinion that there is no need to further inform the 
veteran of the evidence necessary to render the claim well 
grounded, as it has already provided such information in an 
SOC 

II.  The Effective Date Claims

a.  PTSD

During his hearing, the veteran testified that the effective 
date of service connection for PTSD should go back to 1972, 
because the initial manifestations were reported at that 
time.  

The effective date of disability compensation for direct 
service connection will be the day following the veteran's 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The Board notes that a claim for service connection for 
psychiatric disability was denied by a Board decision in 
January 1974.  That determination is final, and the matter 
considered therein may not be reconsidered in the absence of 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 
(West 1991 & Supp. 1999).

A review of the record discloses that the veteran first 
submitted a claim of entitlement to service connection for 
PTSD on April 1, 1994.  That was well after his discharge 
from service; and, therefore, by regulation, there is no 
possible basis for a grant of service connection prior to 
that date.  Even if PTSD was manifested prior to that date, 
it must be emphasized that the effective date of service 
connection will be the date of the claim or the date 
entitlement arose, whichever is later.  

b.  IBS

During his hearing, the veteran also testified that a 30 
percent rating for IBS should have been effective prior to 
October 11, 1989, as it had been productive of severe 
impairment for many years prior to that date.  In 1989, as 
now, irritable colon syndrome was rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Under that code, a 10 percent 
rating was warranted when there is evidence of moderate 
impairment manifested by frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
was warranted for severe impairment, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress. 

The effective date of a claim for increase of compensation 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception to 
this rule in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On December 5, 1989, the RO&IC received the veteran's claim 
for a rating in excess of his then-assigned rating of 10 
percent for IBS.  In January 1990, the RO&IC confirmed and 
continued the 10 percent rating; however, it did not properly 
notify him of that decision.  Therefore, that claim remained 
open.

On April 1, 1994, the RO received the veteran's claim for a 
rating in excess of 10 percent for IBS.  By a rating action, 
dated in December 1994, the RO&IC increased the veteran's 
that rating to 30 percent, effective April 1, 1994.  

In July 1996, the RO&IC determined that the effective date of 
April 1, 1994, was clearly and unmistakably erroneous due to 
the fact that the veteran's claim for a rating in excess of 
10 percent for IBS had, in fact, been open since 1989.  The 
RO&IC considered all of the evidence of record and determined 
that that disability had been productive of severe impairment 
as of VA outpatient treatment on October 11, 1989.  Inasmuch 
as that was within one year of the veteran's previous claim 
for an increase in December 1989, the RO&IC assigned October 
11, 1989, as the effective date of a 30 percent rating for 
IBS.  

Although VA may consider evidence of an ascertainable 
increase during the year prior to that claim, the Board finds 
no evidence of such an increase for the period from December 
5, 1988 to October 11, 1989.  Moreover, the veteran has not 
identified any outstanding evidence showing increased 
pathology during that period.  Accordingly, the Board is of 
the opinion that there is no possible basis for an effective 
date earlier than October 11, 1989, for the 30 percent rating 
for IBS.  



ORDER

Entitlement to service connection for gastrointestinal 
disability (other than the service-connected IBS), manifested 
by bleeding, is denied.

Entitlement to service connection for a peptic ulcer is 
denied.

Entitlement to service connection for CAD is denied.

Entitlement to an effective date prior to April 1, 1994, for 
service connection for PTSD, is denied.

Entitlement to an effective date prior to October 11, 1989, 
for a 30 percent rating for IBS, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

